Petition for Writ of Mandamus Denied and
Memorandum Opinion filed July 7, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00538-CR

In Re Robert Calderon,
Relator

 

ORIGINAL PROCEEDING

WRIT OF MANDAMUS
10th District
Court
Galveston County
Trial Court Cause No. 10CR1872

MEMORANDUM
 OPINION
On June 22, 2011, relator Robert Calderon filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52.  In the petition, relator asks
this court to compel the Honorable David Garner, presiding judge of the 10th
District Court of Galveston County to dismiss his indictment and release him
from pretrial confinement.
To be entitled to mandamus relief, a relator must
show that he has no adequate remedy at law to redress his alleged harm, and
what he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of Appeals
at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.
proceeding).  A defendant seeking to compel the dismissal of an indictment or
complaint has an adequate remedy at law because he can file a motion to set
aside the indictment in the trial court pursuant to article 27.03 of the Texas
Code of Criminal Procedure.  See Smith v. Gohmert, 962 S.W.2d 590, 593
(Tex. Crim. App. 1998); Ex parte Lamar, 184 S.W.3d 322, 324 (Tex.
App.—Fort Worth 2005, orig. proceeding).  
Relator has not established entitlement to the
extraordinary relief of writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).